IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANNA M. WHALEN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-830

OPIS MANAGEMENT
RESOURCES, LLC AND
ESIS/WC CLAIMS,

      Appellees.


_____________________________/

Opinion filed January 16, 2015.

An appeal from an order of the Judge of Compensation Claims.
Wilbur W. Anderson, Judge.

Date of Accident: May 6, 2008.

Wayne Johnson of DeCiccio & Johnson, Winter Park, for Appellant.

R. G. (Mack) McCormick, Jr. of the Bleakley Bavol Law Firm, Tampa, for
Appellees.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.